 

Exhibit 10.1

 

First Amendment to Consulting Agreement

 

This First Amendment to Consulting Agreement is entered into as of May 1, 2013,
by and among TNP Strategic Retail Trust, Inc., a Maryland corporation (the
“REIT”), TNP Strategic Retail Operating Partnership, L.P., a Delaware limited
partnership (the “Operating Partnership” and together with the REIT, the
“Company”) and Glenborough, LLC, a Delaware limited liability company (the
“Consultant”).

 

Whereas the Company and the Consultant entered into that certain Consulting
Agreement dated as of December 14, 2012; and

 

Whereas the Company and the Consultant now wish to amend the Consulting
Agreement;

 

Now, therefore, in consideration of the foregoing, of the mutual promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the Consulting Agreement as follows:

 

1.Exhibit A is hereby amended to add the following:

 

Consultant shall provide the following accounting services to the REIT and its
subsidiaries as of the date of this Agreement:

 

oAll A/R functions including property rent and cam billings and all REIT level
A/R

 

oAll A/P functions

 

Effective June 1, 2013, Consultant shall provide the following additional
accounting services to the REIT and its subsidiaries:

 

Corporate level receivables and payables

 

oLoan Administration

 

oCash management and treasury functions

 

oWork with outside auditors and attorneys to handle required SEC financial
reporting

 

oManagement reporting

 

oAudit coordination

 

oTax prep coordination.

 

The following are not included in the services outlined above and are to be
completed by the REIT’s current CFO and accounting group:

 

·Completion and filing of Q1 10-Q

 



 

 

 

·Assist GLB with closing out accounting for the month of April, 2013 on or
before May 20, 2013

 

·Transfer of April closing balances to Consultant

 

·Assist in transition as reasonably requested by Consultant

 

·Assist in data conversion as reasonably requested by Consultant

 

·Assist in Q2 SEC filing(s) as reasonably requested by Consultant

  

2.The monthly Consulting Fee is hereby increased by $15,000, with such increase
allocable to the additional services referenced in Section 1 above.

  

3.Except as specifically set forth herein, the Consulting Agreement shall remain
unchanged, and in full force and effect.

  

TNP Strategic Retail Trust, Inc.   TNP Strategic Retail Operating Partnership,
L.P.             By: TNP Strategic Retail Trust, Inc.               Its General
Partner         /s/ Jeffrey Rogers     /s/ Jeffrey Rogers         Jeffrey
Rogers, Board Member     Jeffrey Rogers, Board Member

  

Glenborough, LLC     By: /s/ Andrew Batinovich       Andrew Batinovich,
President

  

 



